306 S.W.2d 132 (1957)
Ex parte R. J. FOIGHT.
No. 29339.
Court of Criminal Appeals of Texas.
October 16, 1957.
No attorney of record, for appellant.
Leon B. Douglas, State's Atty., Austin, for the State.
WOODLEY, Judge.
Relator seeks his discharge from the penitentiary where he has served more than five years of a life sentence for robbery with firearms.
Under the prior holdings of this Court we have no alternative other than to order his discharge, and the State so confesses.
The authorities holding the life sentence excessive, and the portion thereof in excess of the five year minimum void, include Ex parte Erwin, 145 Tex. Crim. 504, 170 S.W.2d 226; Ex parte O'Dare, 146 Tex. Crim. 162, 172 S.W.2d 336; Ex parte Wheat, 146 Tex. Cr.R. 171, 172 S.W.2d 344; Daugherty v. State, 146 Tex. Crim. 303, 174 S.W.2d 493; Ex parte Whitten, 151 Tex. Crim. 169, 205 S.W.2d 588; Ex parte Geisling, Tex.Cr. App., 243 S.W.2d 833; Ex parte Goss, 159 Tex. Crim. 235, 262 S.W.2d 412. See also Ex parte Rolen, Tex.Cr.App., 294 S.W.2d 403; Cuellar v. State, 151 Tex. Crim. 176, 206 S.W.2d 250; and Belton v. State, Tex. Cr.App., 286 S.W.2d 432.
The writ is granted and relator is ordered discharged from further confinement under said life sentence.
MORRISON, P. J., dissents.